 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    DILLON EDWARD ALCALA,                                   1:21-cv-00592-GSA (PC)

12                        Plaintiff,
                                                              ORDER DENYING MOTION FOR
13            v.                                              APPOINTMENT OF COUNSEL

14    PATRICK EATON, et al.,                                  (Document# 9)

15                        Defendants.
16

17           On April 29, 2021, plaintiff filed a motion seeking the appointment of counsel. Plaintiff
18   does not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113
19   F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent plaintiff
20   pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern
21   District of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain

22   exceptional circumstances the court may request the voluntary assistance of counsel pursuant to

23   section § 1915(e)(1). Rand, 113 F.3d at 1525.

24           Without a reasonable method of securing and compensating counsel, the court will seek

25   volunteer counsel only in the most serious and exceptional cases. In determining whether

26   exceptional circumstances exist, the district court must evaluate both the likelihood of success of

27   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

28   complexity of the legal issues involved.

                                                          1
 1          In the present case, the court does not find the required exceptional circumstances. At this

 2   early stage in the proceedings, the court cannot make a determination that plaintiff is likely to

 3   succeed on the merits. Plaintiff’s First Amended Complaint awaits the court’s screening required

 4   under 28 U.S.C. § 1915. Thus, to date the court has not found any cognizable claims in plaintiff’s

 5   complaint for which to initiate service of process, and no other parties have yet appeared. The

 6   legal issue in this case, whether defendants acted with deliberate indifference in exposing plaintiff

 7   to the Covid-19 virus, is not complex. Moreover, based on a review of the record in this case, the

 8   court finds that plaintiff can adequately articulate his claims. Therefore, plaintiff’s motion shall

 9   be denied, without prejudice to renewal of the motion at a later stage of the proceedings.

10          For the foregoing reasons, plaintiff’s motion for the appointment of counsel is HEREBY

11   DENIED, without prejudice.

12
     IT IS SO ORDERED.
13

14      Dated:     May 6, 2021                              /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
